Citation Nr: 1741163	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-32 736	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for lumbosacral strain with degenerative disc disease (hereinafter back disability).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2002 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over this matter now rests with the RO in Oakland, California.

In a January 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted an evaluation of 10 percent for the Veteran's service-connected back disability, effective June 24, 2006.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

The AOJ has indicated the Veteran's claim is on appeal from an April 2011 rating decision.  However, the Board finds the Veteran was not properly notified of the August 2010 rating decision denying entitlement to an increased disability for her service-connected back disability because the rating decision was mailed to the Veteran's old address in Ohio.  The Veteran had notified the AOJ in her June 2010 claim of a new address in San Diego, California.  See also November 2010 Report of General Information.  Accordingly, the Board finds the August 2010 rating decision did not become final, and the claim is on appeal from the August 2010 rating decision.

The issues of entitlement to service connection for hip disabilities and knee disabilities, to include as secondary to the service-connected back disability, have been raised by the record in the November 2013 VA Form 9, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In March 2012, the Veteran submitted a copy of a January 2010 DD Form 2807-2 indicating that after a medical officer's prescreening, further processing of the Veteran for entrance to active duty was not justified due to a finding of a permanent medical disqualification.  The physician's summary noted multilevel disc herniations in the Veteran's lumbar spine.  See also June 2010 claim (low back condition has worsened and is now disqualifying for active duty service).  On remand, the AOJ should ask the Veteran to clarify whether she underwent any physical examination in 2010 during her attempt to reenter active duty, and if so, the AOJ should undertake appropriate development to obtain any records of such an examination. 

In a June 2013 statement, Dr. C.B.R. indicated the Veteran had been examined at the Elm Street Clinic of the Family Health Centers of San Diego, and stated the Veteran has limited mobility as a result of numerous lumbar disc herniations.  On remand, the AOJ should undertake appropriate development to obtain any treatment records and/or examination reports from the Veteran's visit to that facility.

The Board finds the evidence of record also indicates there are outstanding VA treatment records.  Although the AOJ performed a search in August 2010 which indicated the Veteran did not have any available progress notes from the San Diego VA Medical Center (VAMC), treatment records currently associated with the evidentiary record beginning in September 2011 indicate the Veteran was seen prior to that date.  Further, the Veteran testified before the Board that this facility prescribed medication for her back pain from 2009 until 2015.  On remand the AOJ should obtain any outstanding VA treatment records, as well as an updated VA treatment records.

The Veteran was last afforded a VA examination regarding her service-connected back disability in May 2012.  In December 2016, the Veteran testified her back disability has worsened since that examination.  Where a veteran asserts that a disability has worsened since her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity and manifestations of her service-connected back disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any private testing and/or treatment related to her back since June 2009.  The AOJ should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim, to include treatment records and/or examination reports from the Elm Street Clinic of the Family Health Centers of San Diego in June 2013.  

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

2. The AOJ should ask the Veteran to clarify whether she underwent any examination in 2010 in conjunction with her attempt to reenlist on active duty.  If the Veteran indicates she did undergo a physical examination regarding her back, the AOJ should undertake appropriate development to obtain any records of that examination.

3. The AOJ should obtain all outstanding VA treatment records, to include from the San Diego VAMC from June 2009 to December 2011, and all updated VA treatment records from September 2016 to the present.  All obtained records should be associated with the evidentiary record.

4. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of her service-connected back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe all pertinent symptomatology associated with the Veteran's back disability.  The examiner should specifically address the May 2014 letter from Dr. J.K. noting the Veteran suffers from sciatica, as well as the Veteran's testimony that she experiences pain which radiates down her left leg.

The examiner should also comment upon the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician).  The examiner should specifically address the Veteran's testimony that she had to be on bed rest for about 8 weeks out of the last 12 months due to her back.

5. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




	(CONTINUED ON NEXT PAGE)





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

